Citation Nr: 0029528	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury in service.  

2.  Entitlement to service connection for the residuals of a 
shell fragment wound (SFW) above the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, a friend, and his son-in-law




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from April 1943 to 
February 1946, and from June 1946 to March 1947.  This matter 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions by the Phoenix Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held at 
the RO in April 1997.  


FINDING OF FACT

1.  The appellant sustained a SFW above the left ankle in 
service; he currently has a SFW scar above the left ankle.  


CONCLUSION OF LAW

The SFW scar above the appellant's left ankle was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

ay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

The appellant claims that he sustained a SFW above the left 
ankle as a result of Japanese bombing while serving as a 
truck driver in the Philippines.  His service records 
establish that he served in the Philippines during World War 
II, and a SFW, by its very nature, is usually incurred during 
combat with the enemy.  Consequently, the absence of an 
official record of this incident is not necessarily fatal to 
the appellant's claim.  38 U.S.C.A. § 1154(b).  

The appellant is competent to testify to the fact that he 
incurred a SFW, and the lack of corroborating service medical 
records is consistent with the circumstances, conditions and 
hardships of wartime service in the Philippines in 1944.  
Moreover, the claimed SFW was apparently very minor, since he 
testified that he did not realize that he had been wounded 
for quite some time (see April 1997 transcript, p. 8).  Thus, 
this very minor wound may simply have been overlooked on his 
discharge medical examination in 1946, and he may have 
forgotten to mention it to the medical examiners.  

Significantly, a VA medical examiner reported in November 
1998 that the appellant had a well-healed wound scar just 
above the left ankle which was attributed to the SFW wound 
which he mentioned while giving his medical history.  Color 
photographs also show this very superficial and well-healed 
wound scar.  Resolving all reasonable doubt in favor of the 
appellant under 38 C.F.R. § 3.102, the Board concludes that 
this SFW scar was incurred in service, as the appellant has 
described.  


ORDER

Service connection for a SFW scar above the left ankle is 
established.  To this extent, the appeal is granted.  


REMAND

On his May 1997 substantive appeal (VA Form 9), the appellant 
requested a hearing at the RO before a traveling Member of 
the Board.  By subsequent VA Form 9, dating from July 1998, 
he requested a hearing before the Board in Washington, D.C.  
When asked by the RO to clarify his wishes regarding a 
hearing, he stated that he did not wish to go to Washington, 
D.C., but he did not specifically withdraw his request for a 
Travel Board hearing at the RO.  Further clarification of 
this matter is required.  

The issues of entitlement to service connection for the 
residuals of a back injury in service and residuals (other 
than the scar) of a SFW above the left ankle remain 
unresolved.  The RO denied these claims on the grounds that 
they were not well grounded, under the controlling legal 
criterion at the time; however, a new statutory enactment has 
eliminated the well-grounded requirement.  Specifically, the 
new law provides that "[t]he Secretary [of VA] shall assist 
a claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  The Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, 
Title XVI, Subtitle B, § 1611 (Oct. 30, 2000), to be codified 
at 38 U.S.C.A. § 5107(a).  

It thus appears that a medical opinion as to the merits of 
the appellant's remaining claims should be sought in this 
case.  In addition, further evidentiary development may also 
be warranted in order to develop "all facts pertinent" to 
the claims.  For example, the appellant claims he was 
hospitalized at the Base Hospital at Fort Ord, California, 
for approximately a month following the 1943 jeep accident in 
which he allegedly initially injured his back.  Although sick 
call records for his unit beginning in November 1943 have 
been checked with negative results (apparently such reports 
dating from earlier in 1943 are not available or do not 
exist), the hospital has not been requested to search its old 
records for any relevant information.  The RO should consider 
this additional source of information and all other available 
sources of relevant information.  

Accordingly, this appeal is remanded for the following 
action:  

1.  After undertaking any further 
evidentiary development warranted in 
order to develop all facts pertinent to 
the claims (see paragraph immediately 
above), the RO should refer the claims 
file to a VA medical expert for review 
and preparation of a written medical 
opinion as to (1) whether the appellant 
has any current residual disability 
stemming from the 1943 jeep accident at 
Fort Ord which he has described (as 
opposed to the September 1969 and/or 
October 1994 intercurrent back injuries 
documented by the relevant medical 
records); and (2) whether he has any 
current residual disability other than 
the superficial scar stemming from the 
SFW above the left ankle which he has 
described.  

2.  The RO should then readjudicate the 
claims based on a review of all relevant 
evidence.  If the benefits sought are not 
been granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

3.  The RO should next contact the 
appellant and determine whether he still 
wishes a Travel Board hearing to be held 
at the RO.  If so, the RO should schedule 
such a hearing, providing him the 
appropriate 30-day written notice of the 
scheduled time and place of the hearing.  
See 38 C.F.R. § 19.76 (1999).  

Whether or not the Travel Board hearing is held, the RO 
should then return the file to the Board in accordance with 
proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


